Plaintiff in error, Rufert DePriest, hereinafter referred to as defendant, was convicted in the district court of Muskogee county of the crime of grand larceny, and punishment fixed as above stated.
Defendant has attempted to appeal to this court from the judgment of conviction rendered against him in the trial court by filing in this court, on the 10th day of February, 1920, a case-made with petition in error attached. However, an examination of the record discloses that defendant, within the six months period after the rendition of judgment, served no written notices of appeal upon the court clerk or county attorney of Muskogee county, as provided in section 5992, Revised Laws 1910; nor did he, within said six months' period, have any summons in error issued out of this court upon the Attorney General, or procure a waiver of the issuance and service of same by said officer, as provided in section 5997, Revised Laws 1910.
All steps necessary to confer jurisdiction of the appeal on this court must be taken in a felony case within six months after the rendition of judgment in the trial court. If the appeal is not properly perfected within the six months period, this court does not acquire jurisdiction of the same, and the attempted appeal must necessarily be dismissed, and it is so ordered.